 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

---~ -- --X
UNITED STATES OF AMERICA,
ORDER GRANTING DEFENDANT?’S
-against- MOTION FOR A TEMPORARY
CHANGE IN BAIL CONDITIONS
SANTO AGRAPINO TEJADA MOTA,
20 Cr. 335 (JSR)
Defendant.
wee eee enn eens x

Upon the application of Defendant Santo Agrapino Tejada Mota, by his attorney Mark I.

 

Cohen, it is hereby ORDERED that:
1. Defendant’s motion for a temporary modification of his bail conditions is GRANTED.
Defendant’s home incarceration condition may be modified for a ninety (90) minute period
in order to enable him to go to a local barbershop, have his hair cut, and return back to his

custody status.

 

IT IS SO ORDERED.

Dated: New York, New York

May 23, 2021

ed td

The Gonorable Jed S. Rakoff
United States District Judge
Southern District of New York

 

 
